DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 5 – 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/20.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims  1 – 4 and 21- 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20030092483) and in view of Byng (US 20040266522).
5.	Regarding claims 1, Bennett discloses a gaming system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the perform operations, the operations comprising (abstract and paragraph 21): 
 controlling access to a bank meter such that any credit amount added to a bank meter cannot be accessed for wagering on the gaming device and a balance of the bank meter can only be accessed by a player upon entering a cash out instruction (paragraph 4); 
establishing a credit balance on a credit meter responsive to receipt of a monetary amount via a credit input device (paragraph 4); 
receiving an instruction from a player specifying an automatic bank condition in respect of a win amount (paragraph 8; the game control means may credit wins from games played to the bank meter instead of the first meter display, which is the normal credit meter. This may be referred to as an autobank mode); 
receiving a player selection in respect of a play of a game on the gaming device that defines a wager amount (abstract); 
decrementing the credit balance of the credit meter by the wager amount (abstract); 
generating a game outcome (abstract); 
adding any win amount resulting from the game outcome to a win meter to establish a win meter balance (paragraphs 4 – 6 and 26); 
upon a win amount added to the win meter satisfying the automatic bank condition (i.e. the automatic bank condition described in paragraph 7), transferring the win meter balance to the bank meter (paragraphs 4 – 6 and 26); 
Bennett fails to explicitly disclose the following limitations:
and upon a residual credit balance of the credit meter being below a desired wager amount corresponding to a desired player selection for a subsequent game after transfer of the win meter balance to the bank meter, conducting a random trial having a probability of success based on the residual credit balance and the desired wager amount to determine whether to conduct the subsequent game using the desired player selection 
Byng teaches:
and upon a residual credit balance of the credit meter being below a desired wager amount (i.e. the wager amount of one dollar in a dollar coins only machine as described in paragraph 36). corresponding to a desired player selection for a subsequent game after a gaming condition is met (i.e. the gaming condition of transfer of the win meter balance to the bank meter taught by Bennett), conducting a random trial (i.e. the residual credit lottery described in paragraph 35) having a probability of success based on the residual credit balance and the desired wager amount to determine whether to conduct the subsequent game using the desired player selection (abstract and paragraph 35 and 36).
Therefore, one ordinary skilled in the art before the effective filing date of the present application would have modified Bennett in view of Byng to include the aforementioned method in order to achieve the predictable result of extending player’s gaming session, hence improved gaming experience for the player.

6.	Regarding claim 2, Byng also teaches that the probability of success is proportional to a ratio of the residual credit balance to the desired wager amount (paragraphs 35 and 36).  
Bennett also discloses that the operations further comprise, upon the win amount added to the win meter not satisfying the automatic bank condition transferring the win meter balance to the credit meter (paragraphs8 and 9).  
8.	Regarding claim 4, Byng also teaches the residual credit balance is an amount that cannot be disbursed by a cash output device of the gaming machine (paragraph 3; gaming systems and more particularly gaming machines dispense a unit of monetary value that is more than the present residual credit on the machine owing to the player).  
9.	 Regarding claim 21, Bennett discloses the automatic bank condition (i.e. the automatic bank condition described in paragraph 7) is specified as a threshold amount at or above which the automatic bank condition is satisfied (paragraphs 4 – 6 and 26).  
10.	Regarding claim 22, Bennett discloses the threshold amount is selected by the player from a set of available options (paragraph 9; In the latter case, the player may be able to set a limit above which wins are credited to the bank meter and below which wins are credited to the first meter display).  
11.	Regarding claim 23, Bennett discloses the threshold amount is specified by the player using input from a key pad (paragraphs9 and 21).   
12.	Regarding claim 24, Bennett discloses the automatic bank condition is satisfied for any value of the win amount (paragraph 8; the game control means may credit wins from games played to the bank meter instead of the first meter display, which is the normal credit meter. This may be referred to as an autobank mode ). 

14.	Regarding claim 26, Bennett discloses the operations further comprise, for the subsequent game: upon player selection to transfer the win meter balance to the bank meter, transferring the win meter balance to the bank meter (paragraphs 9 and 10).  
15.	Regarding claim 27, Byng also teaches the operations further comprise, upon the residual credit balance of the credit meter being below the desired wager amount: controlling display of an indicator of an offer to the player of an opportunity to conduct the random trial; and receiving user input indicating approval to conduct the random trial (abstract and paragraph 3).  
16.	Regarding claim 28, Bennett discloses the operations further comprise, upon the residual credit balance of the credit meter being below the desired wager amount: controlling display of an indicator of the probability of success (paragraph 35 and 36).  
17.	Regarding claim 29, Byng also teaches the indicator of the probability of success is a chance bar that includes a portion sized based on chance of success (paragraphs 33 - 36).
18.	Regarding claim 30, Byng also teaches the chance bar further includes a portion sized based on chance of failure (paragraphs 33 - 36).
19.	Regarding claim 31, Byng also teaches a random number generator, wherein the operations further comprise, in the conducting the random trial: allocating possible values from the random number generator to two possible outcomes based on the 
20.	  Regarding claim 32, Byng also teaches wherein each of two possible values is associated with a different range of the possible values from the random number generator (paragraphs 33 - 36).
21.	Regarding claim 33, Byng also teaches upon the random trial determining not to conduct the subsequent game, setting the credit meter to zero (paragraphs 35 and 36).
22.	Regarding claim 34, Byng also teaches the operations further comprise: upon the random trial determining to conduct the subsequent game, generating a game outcome for the subsequent game and adding any win amount resulting from the game outcome for the subsequent game to the win meter (paragraphs 35 and 36).
23.	  Regarding claim 35, Bennett discloses a random number generator, wherein the operations further comprise, to generate the game outcome: for each of multiple reel strips, mapping a random number generated by the random number generator to a reel position on the reel strip (abstract).
24.	  Regarding claim 36, Bennett discloses the operations further comprise: controlling display of a timer icon in conjunction with an icon representing the automatic bank condition (abstract and paragraphs 4 – 6 and 26).

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715